729 F.2d 1293
James Lee SPENCER, Petitioner-Appellant,v.Walter D. ZANT, Superintendent, Georgia Diagnostic &Classification Center, Respondent-Appellee.Willie X. ROSS, Petitioner-Appellant,v.Joe S. HOPPER, Respondent-Appellee.Warren McCLESKEY, Petitioner-Appellee, Cross-Appellant,v.Walter D. ZANT, Warden, Respondent-Appellant, Cross-Appellee.
Nos. 82-8408, 82-8413 and 84-8176.
United States Court of Appeals,Eleventh Circuit.
March 28, 1984.

Edward D. Tolley, Athens, Ga., Anthony G. Amsterdam, John Charles Boger, Jack Greenberg, James N. Nabrit, III, Joel Berger, Deborah Fins, James S. Liebman, Barrington D. Parker, Jr., New York City, for petitioner-appellant in No. 82-8408.
William Hill, Asst. Atty. Gen., Virginia H. Jeffries, Atlanta, Ga., for respondent-appellee in No. 82-8408.
William Sumner, Quintus W. Sibley, Atlanta, Ga., Thomas M. Lahiff, Jr., Skadden, Arps, Slate, Meagher & Flom, New York City, for amicus--Alpha Otis O'Daniel Stephens.
John Charles Boger, Jack Greenberg, James M. Nabrit, III, Joel Berger, Deborah Fins, James S. Liebman, New York City, for petitioner-appellant in No. 82-8413.
Jan Hildebrand, Mary Beth Westmoreland, Asst. Atty. Gen., Atlanta, Ga., for respondent-appellee in No. 82-8413.
Mary Beth Westmoreland, Asst. Atty. Gen., Atlanta, Ga., for respondent-appellant, cross-appellee in No. 84-8176.
Robert H. Stroup, Atlanta, Ga., John Charles Boger, New York City, for petitioner-appellee, cross-appellant in No. 84-8176.
Appeals from the United States District Court for the Northern and the Southern Districts of Georgia.
Before GODBOLD, Chief Judge, RONEY, TJOFLAT, HILL, FAY, VANCE, KRAVITCH, JOHNSON, HENDERSON, HATCHETT, ANDERSON and CLARK, Circuit Judges.

BY THE COURT:

1
IT IS ORDERED, on the Court's own motion, that the captioned appeal, No. 84-8176, McCleskey v. Zant, will be initially heard by the Court sitting en banc.


2
IT IS FURTHER ORDERED, on the Court's own motion, that rehearing en banc is GRANTED in No. 82-8413, Ross v. Hopper, 716 F.2d 1528.  The Clerk will establish a schedule for filing en banc briefs.


3
IT IS FURTHER ORDERED that the en banc Court will withhold decision in appeal no. 82-8408, Spencer v. Zant, 715 F.2d 1562, pending submission and consideration of McCleskey and Ross.